IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20470
                         Summary Calendar


JUAN JORGE SANCHEZ,

                                         Plaintiff-Appellant,

versus

ROY PUTSKA; MICHAEL BLUMBERG;
JOHNNY SAND; T.C. MOSSEY, Captain,

                                         Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-1607
                       - - - - - - - - - -
                         August 10, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juan Jorge Sanchez, a Texas prisoner (# 577512), has

appealed from the district court’s denial of his FED. R. CIV. P.

60(b) motion for relief from judgment, following the court’s

dismissal of his civil rights complaint as frivolous.    Sanchez

had asserted in his complaint that:   he was bitten by a snake

when he was working with other inmates in a field; the defendants

had failed ensure the safety of the work environment; the

defendants were deliberately indifferent to his serious medical


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
needs after the snake bite; and Sanchez was later reassigned to

work in the field without a medical evaluation.   The district

court did not abuse its discretion in denying Rule 60(b) relief

as to these claims, most of which involve only allegations of

negligence only and are not actionable under § 1983.   See Johnson

v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985); Travelers Ins. Co.

v. Liljeberg Enterprises, Inc., 38 F.3d 1404, 1408 (5th Cir.

1994).

     Sanchez also alleged that, after he refused to work, he was

disciplinarily sanctioned with the loss of good conduct time

credits; he asserted that his disciplinary proceedings were

conducted without him being present in violation of his due

process rights.   Although it is possible such allegations state a

cognizable 42 U.S.C. § 1983 claim, see Madison v. Parker, 104
F.3d 765, 769 (5th Cir. 1997), the district court did not abuse

its discretion in denying Sanchez Rule 60(b) relief as to this

set of claims because Sanchez’s allegations have been too vague

and conclusional to establish the personal involvement of any

specific defendant.   See Travelers Ins. Co., 38 F.3d at 1408;

Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983).

     The judgment of the district court is AFFIRMED.

     AFFIRMED.